



Exhibit 10.1




SEPARATION AGREEMENT
This SEPARATION AGREEMENT (the “Agreement”) is entered into by and between Keith
Hladek (“the Executive”) and HC2 Holdings, Inc., a Delaware corporation (the
“Company”).
    
WHEREAS, the Executive has served as the Chief Operating Officer of the Company;
    
WHEREAS, the Company and the Executive are parties to an employment agreement
dated as of May 21, 2014 (the “Employment Agreement”) that provides for certain
notice and payments in the event of a termination without Cause, and are parties
to two Employee Nonqualified Option Award Agreements (“Award Agreements”) that
provide that vested options may be exercised for 90 days after the last date of
employment when there is a termination without Cause;


WHEREAS, the parties determined by mutual agreement on January 5, 2017, that the
employment of Executive shall be terminated effective December 31, 2016, and
that Executive will waive the notice and severance payment provisions of the
Employment Agreement in exchange for the Company’s agreement, subject to the
approval of the Compensation Committee of the Board of Directors of the Company
(“Compensation Committee”), to extend the period for Executive to exercise
vested options after December 31, 2016;


WHEREAS, the parties agree to resolve any and all issues or disputes which may
presently exist, or which may later arise out of the circumstances surrounding
the Executive’s employment with or termination from the Company.


NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, the Executive and the Company agree
as follows:


1.
Termination of Employment



The Executive’s employment with the Company shall cease effective as of December
31, 2016 (the “Termination Date”), unless such employment terminates prior to
such date as a result of death, in which case the Termination Date will be the
date of death. Effective as of the Termination Date, the Executive shall have
resigned from all his positions with the Company and its subsidiaries and
affiliates (each entity individually, and collectively, the “Company Group”).
From and after the Termination Date, the Executive shall not hold any office or
title with the Company Group.


2.
Severance Payments and Benefits



(a)Severance Payments and Benefits. Executive agrees to waive any right to
receive notice of a termination without Cause, and any right to severance
payments and payment for COBRA continuation coverage, otherwise owed by the
Company pursuant to the Employment Agreement in the event of a termination
without Cause (“Employment Agreement Severance Benefits”). Pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company will provide the required COBRA notification
after the Termination Date and the COBRA benefit entitlement period of eighteen
months shall commence beginning in January of 2017. Executive, Executive’s
spouse, and dependents, as applicable, may elect COBRA coverage under the
provisions of COBRA, and if COBRA coverage is elected, the Executive is
responsible for payment of all COBRA premium costs.
    


1

--------------------------------------------------------------------------------





(b)    Equity Awards. The Executive has previously been granted awards of
restricted stock (the “Restricted Stock”) and stock options (the “Stock
Options”) with respect to the common stock of the Company, pursuant to the terms
of the HC2 Holdings, Inc. Omnibus Equity Award Plan (“Plan”) and respective
award agreements. Exhibit B hereto sets forth a list of the Executive’s
Restricted Stock and Stock Options outstanding as of the date hereof. Effective
as of the Release Effective Date and subject to the approval of the Compensation
Committee, all vested Stock Options shall remain exercisable for a period of
eighteen (18) months following the Termination Date (notwithstanding the 90-day
exercise period set forth in the applicable Award Agreements). Except to the
extent modified hereby, the Restricted Stock and the Stock Options shall
continue to be subject to the terms and conditions of the Plan and the
respective award agreements for each such award.


(c)    No Additional Benefits. The Executive acknowledges and agrees that,
except as provided in this Section 2, the Executive’s participation as an active
employee under any benefit plan, program, policy or arrangement sponsored or
maintained by the Company Group shall cease and be terminated as of the
Termination Date. Without limiting the generality of the foregoing, the
Executive’s eligibility for and active participation in any of the tax-qualified
plans maintained by the Company Group will end on the Termination Date and the
Executive will earn no additional benefits under those plans after that date.
The Executive shall be treated as a terminated employee for purposes of all such
benefit plans and programs effective as of the Termination Date.


(d)    Acknowledgement. The Executive understands and agrees that absent this
Agreement, he would not otherwise be entitled to the benefits as set forth in
Section 2(b).


3.
Release of Claims



Notwithstanding anything to the contrary in this Agreement, the Company shall
not be obligated to provide any benefit to the Executive under this Agreement
until (i) the Executive shall have executed and delivered to the Company the
release of claims attached hereto as Exhibit A, and (ii) such release of claims
shall have become effective and irrevocable by the Executive under all
applicable law and its terms within thirty (30) days following the Termination
Date (the date the release becomes effective and irrevocable, the “Release
Effective Date”).


4.
Arbitration; Governing law; Employment Agreement Post-Employment Obligations



Any dispute arising under, enforcing, or challenging the validity of this
Agreement is subject to the Arbitration (Section 18) and Choice of Law (Section
19) provisions of the Employment Agreement, which are incorporated herein by
reference. Executive understands and agrees that Section 7 (Noncompetition and
Nonsolicitation), Section 8 (Nondisclosure of Confidential Information), Section
9 (Return of Property), Section 10 (Intellectual property Rules
Acknowledgments), Section 11 (Nondisparagement), Section 12 (Notification of
Employment or Service Provider Relationship), Section 13 (Remedies and
Injunctive Relief) and Section 15 (Cooperation) of the Employment Agreement
remain in full force and effect after the Termination Date, and are incorporated
herein by reference.    


5.
Return of Property



Concurrently with the Termination Date, the Executive shall deliver to a
designated Company representative all records, documents, hardware, software,
and all other Company property and all copies thereof in the Executive’s
possession. The Executive acknowledges and agrees that all such materials are
the sole property of the Company. Notwithstanding anything to the contrary
contained herein or Section 9 of the Employment Agreement, the Executive will be
entitled to remove, transfer and retain (i) papers and


2

--------------------------------------------------------------------------------





other materials of a personal nature, including without limitation photographs,
personal correspondence, personal diaries, personal calendars and rolodexes,
personal phone books and files relating exclusively to his personal affairs,
(ii) information the Executive reasonably believes may be needed for the
planning and preparation of the Executive’s personal tax returns and (iii)
copies of compensation and benefit plans and agreements relating to the
Executive’s employment with or termination from the Company.


6.
Miscellaneous



(a)    Entire Agreement. This Agreement and the Release set forth the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement supersedes any and all prior understandings and agreements between the
parties and neither party shall have any obligation toward the other except as
set forth herein. Without limiting the generality of the foregoing, the
Executive agrees that the execution of this Agreement and the payments made
hereunder shall constitute satisfaction in full of the Company’s obligations to
the Executive under any and all plans, programs or arrangements between of
Company under which the Executive may be entitled to severance or similar
payment and/or benefits. This Agreement may not be superseded, amended, or
modified except in writing signed by both parties.
(b)    Severability and Reformation. Each of the provisions of this Agreement
constitutes independent and separable covenants. Any portion of this Agreement
that is determined by a court of competent jurisdiction to be overly broad in
scope, duration, or area of applicability or in conflict with any applicable
statute or rule will be deemed, if possible, to be modified or altered so that
it is not overly broad or in conflict or, if not possible, to be omitted from
this Agreement. The invalidity of any portion of the Agreement will not affect
the validity of the remaining sections of this Agreement.
(a)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


(b)Successors and Assigns. This Agreement and any rights herein granted are
personal to the parties hereto and will not be assigned, sublicensed,
encumbered, pledged or otherwise transferred by either party without the prior
written consent of the other party, and any attempt at violative assignment,
sublicense, encumbrance or any other transfer, whether voluntary or by operation
of law, will be void and of no force and effect, except that this Agreement may
be assigned to by the Company to any successor in interest to the business of
the Company. This Agreement shall be binding upon and shall inure to the benefit
of the Company, its successors, affiliates and any person or other entity that
succeeds to all or substantially all of the business, assets or property of the
Company. This Agreement and all of the Executive’s rights hereunder shall inure
to the benefit of and be enforceable by the Executive’s heirs and estate.


(e)    Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Internal Revenue Code Section 409A and
applicable guidance promulgated thereunder (collectively “Code Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Executive by Code Section 409A or any damages for failing to
comply with Code Section 409A. To the extent any taxable expense reimbursement
or in-kind benefits under this Agreement is subject to Code Section 409A, the
amount thereof eligible in any calendar year shall not affect the amount
eligible for any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the year in
which the Executive  incurred such expenses, and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit.


3

--------------------------------------------------------------------------------





9.    Confidential Agreement.
The Executive agrees that, as a condition of this Agreement, the Executive will
not disclose or in any other manner communicate the terms and provisions of this
Agreement to or with any other person except to the Executive’s legal counsel,
financial or tax advisor(s), or the Executive’s significant other (each, an
“Authorized Person”). The Executive also acknowledges and agrees that each
Authorized Person must be informed by the Executive of, and agree to be bound
by, the confidentiality provisions of this Agreement. In the event that the
Executive or an Authorized Person is required by law, court order, or subpoena
to make any disclosure concerning the Company Group or this Agreement, the
Executive will promptly notify the Company of the intended disclosure so as to
afford the Company sufficient opportunity to protect and/or enforce the
confidentiality provisions of this Agreement.
10.    Notices
All notices and other communications hereunder shall be in writing. Any notice
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the addresses maintained in the Company’s
records. Notices sent to the Company should be directed to the attention of the
Company’s Chief Legal Officer.


11.    Counterpart Agreements
This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.


12.    Captions and Headings
The captions and headings are for convenience of reference only and shall not be
used to construe the terms or meaning of any provisions of this Agreement.






(signatures on following page)


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year written below.


HC2 HOLDINGS, INC.
           /s/ Philip Falcone                
By:     Philip Falcone
Title:    CEO
Dated: January 5, 2017
Effective as of: December 31, 2016


KEITH HLADEK
/s/ Keith M. Hladek                
Dated: January 5, 2017
Effective as of: December 31, 2016


5

--------------------------------------------------------------------------------






EXHIBIT A
RELEASE OF CLAIMS


1.    Terms of Release. This general release is entered into by and between
Keith Hladek (“the Executive”) and HC2 Holdings, Inc. (the “Company”), as of the
date hereof (the “General Release”), pursuant to the terms of the Separation
Agreement dated as of the date hereof, and to which this General Release is
attached (the “Separation Agreement”), which provides the Executive with certain
significant benefits, subject to the Executive’s executing this General Release.
Capitalized terms not defined in this General Release have the meanings defined
in the Separation Agreement.
    
2. General. In exchange for and in consideration of the benefits described in
Section 2(b) of the Separation Agreement, the Executive, on behalf of himself,
his agents, representatives, administrators, receivers, trustees, estates,
spouse, heirs, devisees, assignees, transferees, legal representatives and
attorneys, past or present (as the case may be), hereby irrevocably and
unconditionally releases, discharges, and acquits all of the Released Parties
(as defined below) from any and all claims, promises, demands, liabilities,
contracts, debts, losses, damages, attorneys’ fees and causes of action of every
kind and nature, known and unknown, which the Executive may have against them up
to the Effective Date of this General Release (as defined below), including but
not limited to causes of action, claims or rights arising out of, or which might
be considered to arise out of or to be connected in any way with: (i) the
Executive’s employment with the Company or the termination thereof; (ii) any
treatment of the Executive by any of the Released Parties, which shall include,
without limitation, any treatment or decisions with respect to hiring,
placement, promotion, work hours, discipline, transfer, termination,
compensation, performance review or training; (iii) any damages or injury that
the Executive may have suffered, including without limitation, emotional or
physical injury, or compensatory damages; (iv) employment discrimination, which
shall include, without limitation, any individual or class claims of
discrimination on the basis of age, disability, sex, race, religion, national
origin, citizenship status, marital status, sexual preference, or any other
basis whatsoever; or (v) all such other claims that the Executive could assert
against any, some, or all of the Released Parties in any forum, accrued or
unaccrued, liquidated or contingent, direct or indirect.


3. Broad Construction. This General Release shall be construed as broadly as
possible and shall also extend to release the Released Parties, without
limitation, from any and all claims that the Executive has alleged or could have
alleged, whether known or unknown, accrued or unaccrued, based on acts,
omissions, transactions or occurrences which occurred up to the Effective Date
against any Released Party for violation(s) of any of the following, in each
case, as amended: the National Labor Relations Act; Title VII of the Civil
Rights Act of 1964; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act of 1990; the Civil Rights Act of 1991; Sections 1981-1988
of Title 42 of the United States Code; the Equal Pay Act; the Executive
Retirement Income Security Act of 1974; the Immigration Reform Control Act; the
Americans with Disabilities Act of 1990; the Occupational Safety and Health Act;
the Sarbanes-Oxley Act of 2002; the New York State Human Rights Law; the New
York City Human Rights Law; the New York Labor Law; the New York City Sick Time
Law; the anti-retaliation provisions of the New York Worker’s Compensation Law;
any other applicable New York State or New York City law, ordinance or
regulation prohibiting discrimination, harassment and/or retaliation in
employment; any other federal, state, or local law or ordinance; the Employment
Agreement, including without limitation the notice and Employment Agreement
Severance Benefits provisions of the Employment Agreement; any other contract;
public policy, whistleblower, tort, or common law; and any demand for costs or
litigation expenses, including but not limited to attorneys’ fees (collectively,
with the release of claims set forth in Section 2, the “Released Claims”). The
Equity Award provisions set forth in Section 2(b) and other rights of the
Executive expressly provided for under the Separation Agreement, as well as any
rights that the Executive may have to be indemnified by the


1

--------------------------------------------------------------------------------





Company pursuant to the Company’s Certificate of Incorporation, By-laws or
directors and officers liability insurance policies, are excluded from this
General Release.


4. Released Parties. The term “Released Parties” or “Released Party” as used
herein shall mean and include: (i) the Company; (ii) the Company’s former,
current and future parents, subsidiaries, affiliates, shareholders and lenders;
(iii) any predecessor or successor of any person listed in clauses (i), (ii),
and (iii); each former, current, and future officer, director, agent,
representative, employee, servant, owner, shareholder, partner, joint venturer,
attorney, employee benefit plan, employee benefit plan administrator, insurer,
administrator, and fiduciary of any of the persons listed in clauses (i) through
(iii), and any other person acting by, through, under, or in concert with any of
the persons or entities listed herein.


5. OWBPA and ADEA Release. Pursuant to the Older Workers Benefit Protection Act
of 1990 (“OWBPA”), the Executive understands and acknowledges that by executing
this General Release and releasing all claims against any of the Released
Parties, he has waived any and all rights or claims that he has or could have
against any Released Party under the Age Discrimination in Employment Act
(“ADEA”), which includes any claim that any Released Party discriminated against
the Executive on account of his age. The Executive also acknowledges the
following:


(a) The Company, by this General Release, has advised the Executive to consult
with an attorney prior to executing this General Release;


(b) The Executive has had the opportunity to consult with his own attorney
concerning this General Release;


(c) This General Release does not include claims arising from any act, omission,
transaction or occurrence which happens on or after the Effective Date of this
General Release, provided, however, that any claims arising after the Effective
Date of this General Release from the then-present effect of acts or conduct
occurring before the Effective Date of this General Release shall be deemed
released under this General Release; and


(d) The Company has provided Employee the opportunity to review and consider
this General Release for 21 days (the “Review Period”). At the Executive’s
option and sole discretion, the Executive may waive the Review Period and
execute this General Release before the expiration of 21 days. In electing to
waive the Review Period, the Executive acknowledges and admits that he was given
a reasonable period of time within which to consider this General Release and
his waiver is made freely and voluntarily, without duress or any coercion by any
other person.


6. ADEA Revocation Period. The Executive may revoke this General Release within
a period of seven days after execution of this General Release. The Executive
agrees that any such revocation is not effective unless it is made in writing
and delivered to the attention of the Secretary of the Company by the end of the
seventh calendar day. Under any such valid revocation, the Executive shall not
be entitled to any rights or benefits under the Separation Agreement. This
General Release becomes effective on the eighth calendar day after it is
executed by both parties (the “Effective Date”).


7. Representations by the Executive. The Executive confirms that no claim,
charge, or complaint against any of the Released Parties, brought by him, exists
before any federal, state, or local court or administrative agency. The
Executive represents and warrants that he has no knowledge of any improper or
illegal actions or omissions by the Company, nor does he know of any basis on
which any third party or governmental entity could assert such a claim. This
expressly includes any and all conduct that potentially could give rise to
claims under the Sarbanes-Oxley Act of 2002 (Public Law 107-204).


2

--------------------------------------------------------------------------------







8. No Right to File Action or Proceeding. The Executive agrees that he will not,
unless otherwise prohibited by law, at any time hereafter, voluntarily
participate in as a party, or permit to be filed by any other person on his
behalf or as a member of any alleged class of persons, any action or proceeding
of any kind, against the Company or its past, present, or future parents,
subsidiaries, divisions, affiliates, successors and assigns and any of their
past, present or future directors, officers, agents, trustees, administrators,
attorneys, employees or assigns (whether acting as agents for the Company or in
their individual capacities), with respect to any Released Claims; in addition,
the Executive agrees to have himself removed from any such action or proceeding
with respect to which he has involuntarily become a party. The Executive further
agrees that he will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right covered by this General Release
and that this General Release shall act as a bar to recovery in any such
proceedings. This General Release shall not affect the Executive’s rights under
the OWBPA to have a judicial determination of the validity of this General
Release and does not purport to limit any right Employee may have to file a
charge under the ADEA or other civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This General Release does, however,
waive and release any right to recover damages under the ADEA or other civil
rights statute.


9. No Admission of Liability. The Executive agrees that neither this General
Release nor the furnishing of the consideration for the general release set
forth in this General Release shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of any liability or unlawful
conduct of any kind. The Executive further acknowledges and agrees that the
consideration provided for herein is adequate consideration for the Executive’s
obligations under this General Release.


10. Governing Law. This General Release shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws provisions. If any provision of the General Release other than the
general release set forth above, is declared legally or factually invalid or
unenforceable by any court of competent jurisdiction and if such provision
cannot be modified to be enforceable to any extent or in any application, then
such provision immediately shall become null and void, leaving the remainder of
this General Release in full force and affect.


11. Prior Agreements. This General Release sets forth the entire agreement
between
the Executive and the Released Parties and it supersedes any and all prior
agreements or understandings, whether written or oral, between the parties,
except as otherwise specified in this General Release. Notwithstanding the
foregoing, this General Release shall not affect the obligations of the parties
under the Separation Agreement. The Executive acknowledges that he has not
relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to sign this General Release, except for those
set forth in this General Release.


12. Amendment. This General Release may not be amended except by a written
agreement signed by both parties, which specifically refers to this General
Release.


13. Counterparts; Execution Signatures. This General Release may be executed in
any number of counterparts by the parties hereto and in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.


THE EXECUTIVE ACKNOWLEDGES THAT HE CAREFULLY HAS READ THIS GENERAL RELEASE; THAT
HE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS
CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND


3

--------------------------------------------------------------------------------





BINDING EFFECT; THAT THE ONLY PROMISES MADE TO SIGN THIS GENERAL RELEASE ARE
THOSE STATED AND CONTAINED IN THIS GENERAL RELEASE; AND THAT HE IS SIGNING THIS
GENERAL RELEASE KNOWINGLY AND VOLUNTARILY. THE EXECUTIVE STATES THAT HE IS IN
GOOD HEALTH AND IS FULLY COMPETENT TO MANAGE HIS BUSINESS AFFAIRS AND
UNDERSTANDS THAT HE MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS
GENERAL RELEASE.


(SIGNATURE PAGE TO FOLLOW)


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this General Release as of the 5th
day of January, 2017.


HC2 HOLDINGS, INC.




/s/ Philip Falcone                
By:     Philip Falcone
Title:    CEO




KEITH HLADEK




/s/ Keith M. Hladek                        






5

--------------------------------------------------------------------------------






Exhibit B
List of outstanding
Restricted Stock and Stock Options


Restricted Stock:
249,091 - Shares Beneficially owned outright


Stock Options:
75,728 - Options (all vested and exercisable)


Keith Hladek
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted Stock
 
 
 
 
 
 
 
 
 
9/16/14 Award
125,000
 
 
 
9/16/14 Vesting
 
41,667
 
 
5/21/15 Vesting
 
41,667
 
 
5/21/16 Vest
 
41,666
 
 
Total vested as of 11/29/16
 
 
125,000
 
 
 
 
 
 
 
 
 
 
 
3/12/15 Award
124,091
 
 
 
3/12/15 Vesting
 
72,217
 
 
3/12/16 Vesting
 
51,874
 
 
Total vested as of 11/29/16
 
 
124,091
 
 
 
 
 
 
 
 
 
 
 
Total Awarded
249,091
 
 
 
 
 
 
 
 
Total Vested as of 11/29/16
 
 
249,091
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Options
 
 
 
 
 
 
 
 
Strike Price
9/16/14 Award
25,000
 
 
$3.99
9/16/14 Vesting
 
8,333
 
 
5/21/15 Vesting
 
8,333
 
 
5/21/16 Vest
 
8,334
 
 
Total vested as of 11/29/16
 
 
25,000
 
 
 
 
 
 
 
 
 
 
 
3/12/15 Award
50,728
 
 
$9.00
3/12/15 Vesting
 
25,364
 
 
3/12/16 Vesting
 
25,364
 
 
Total vested as of 11/29/16
 
 
50,728
 
 
 
 
 
 
 
 
 
 
 
Total Awarded
75,728
 
 
 
 
 
 
 
 
Total Vested as of 11/29/16
 
 
75,728
 







1